Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent Application Publication 2013/0253487).

Regarding claims 1 and 4, Liu et al. disclose a device comprising:
a shell (“housing” 24, see [0058] and figure 1 for example) provided with an LED panel (“VCSEL chip” 14A, see [0094]-[0095], [0101] and figures 5 and 12 for example – it should be noted VCSEL is a type of laser diode and laser is a type of light), wherein a circuit board (“PCB,” see [0080]) is arranged in the shell and is provided with:
a driving circuit (“suitable connections, e.g., lines” 180, see [0101] and figure 12) electrically connected to the LED panel and used for driving the LED panel to emit light; and
a main control circuit (“control electronics” 30/130, see [0069], [0101], and figures 1 and 4 for example) electrically connected to the driving circuit and used for sending a control instruction to driving circuit which in turn drives the LED panel to emit light waves with a preset wavelength.
With respect to the steps of:
Step #1: sending, by the main control circuit, a control instruction to the driving circuit (see [0069]-[0071]); and
Step #2: driving, by the driving circuit, the LED hair panel according to the control instruction sent from the main control circuit to emit light waves with a preset wavelength to remove hair (see additionally [0100]-[0101]).
With respect to device claim 1, it should be noted that the recitations that: A) the device is a “hair removal device”  (in contrast to simply a device), B) the LED panel is a “LED hair removal lamp panel” (in contrast to simply an LED panel), and C) the driving circuit is a “hair removal driving circuit” (in contrast to simply a driving circuit) are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  Additionally, Liu et al. disclose the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation, see [0034]-[0035], [0061]-[0062], [0078], [0134], and [0136].
Liu et al. also disclose the main control circuit is located on or disposed on the printed circuit board, and that the power circuit is provided on the printed circuit board, see the incorporation by reference (in [0136] of Liu et al.) of Grove et al. (U.S. Patent Application Publication (2009/0204109) see [0119].
Liu et al. also disclose the operating mode selection circuit (“user interface” 28, see [0069]-[0070]).

Regarding claims 2 and 10, Liu et al. disclose the claimed invention, including the duty ratio and wavelengths (“duty cycle,” see [0009], [0071] for example, also see the incorporation in its entirety (in [0136] of Liu et al.) of Weckwerth et al. (U.S. Patent 7,413,567) who disclose hair removal device having LEDs, a fan and a radiator and disclose the specific wavelength of 940 nm, see col. 7:50-65.

Regarding claim 3, Liu et al. disclose the claimed invention, wherein a “bead” is interpreted simply as an individual LED see figures 5 and 12.

Regarding claim 5, Liu et al. disclose the claimed invention including: a fan (“one of more fans” 34, see [0050], [0052], [0056] and figure 1 for example) and a radiator (“heat Liu et al.) of Weckwerth et al. (U.S. Patent 7,413,567) who disclose a “finned heat sink 713 which is cooled convectively by fan 712,” see col. 11:14-38 and figure 7.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication 2013/0253487) as applied to claims 5 and 1 respectively above, and further in view of Ownes et al. (U.S. Patent Application Publication 2012/0010684).

Regarding claims 6 and 8, Liu et al. show the invention including:
a fan driving circuit (any and all direct and indirect circuitry and/or electrical connections between the fan and the main control circuit - inherent) electrically connected between 
However, Liu et al. fail to recite the circuit board is provided with:
1) a fan abnormality detection circuit electrically connected between the fan driving circuit and the main control circuit and used for acquiring a signal output by the fan driving circuit and feeding a fan abnormality signal back to the main control circuit when the fan driving circuit fails to drive the fan to operate, and/or
2) a hair removal abnormity detection circuit which is electrically connected between the LED hair removal lamp panel and the main control circuit and used for feeding a hair removal abnormity alarm signal back to the main control circuit when a driving signal accessed to the LED hair removal lamp panel is abnormal.
Like, Liu et al., Ownes et al. disclose a light based system and method for hair removal and teach:
The processor then performs self tests on the device 100 to ascertain whether it is in proper working condition (504). For example, the processor can evaluate signals or other indicia from i) the cooling system 406 to ensure that its fan is operating at the proper speed, ii) the temperature measurement system 408 to ensure that the device 100 can safely operate at its current temperature, iii) pulse duration protection circuitry in the control circuit 424 that determines whether one or more conditions exist within the pulse-drive circuit 422 or other elements of the switching power supply 414 that might result in driving the optical system 404 with excessive electrical energy that could be hazardous to a user and/or confirming that safety circuitry designed to prevent such hazardous conditions in the event of a hardware failure is operating properly, iv) the flash lamp characterization system 412 to ensure that the replaceable light cartridge 116 and flash lamp(s) 112 are authorized by the manufacturer of the device 100 and should therefore operate as intended and are properly installed within the device 100, ……,” 
See [0081].
The provision of: 1) a fan operating speed signal (element i) above) meets (or better, makes obvious) the fan abnormality detection circuit since that signal must pass through some type of circuitry, and 2) the temperature measurement signal (element ii) above) and/or the pulse duration signal (element iii) above) meets (or better, makes obvious) the hair removal abnormity alarm signal since that signal must be generated for these indicia.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Liu et al., as taught by Ownes et al., to provide the system and method with feedback signals and circuitry for determining if the fan is functioning properly and if the LEDs (VCSELs) are functioning properly in or to ensure a safe and properly working device. 
This combination makes obvious the signals and connections provided on and to the printed circuit board since the feedback connections are to the main control unit which is disposed on the printed circuit board.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication 2013/0253487) as applied to claims 5 and 1 respectively above, and further in view of Flyash et al. (U.S. Patent Application Publication 2015/0328474).

Regarding claim 7, Liu et al. show the invention above
but fail to recite the LED panel is provided with an NTC thermistor used for acquiring a temperature signal of the LED panel; and the circuit board is provided with a hair removal over-temperature detection circuit which is electrically connected between the NTC thermistor and the main control circuit and used for receiving temperature data acquired by the NTC thermistor and feeding a hair removal over-temperature alarm signal back to the main control circuit when the temperature data reaches a preset value.
Flyash et al. disclose LED device and method for hair removal and teach of a NTC thermistor (see [0043]) provided an RF electrode in order to provide a faster response time for the thermistor and avoid damaging or injuring the tissue.
Flyash et al. also teach that light can be used to treat the tissue with an RF electrode and LED/laser diode arrangement in order to direct radiation to the skin, see [0065].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Liu et al., as taught by Flyash et al., to provide a combined RF electrode and LED/laser diode (and VCSELs) arrangement and provide the system with a NTC thermistor in order to provide rapid respond 
Here the circuit board is provided with a hair removal over-temperature detection circuit since the main control unit is disposed on the printed circuit board and the temperature signal is provided to the main control unit through some electrical wiring/connection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/AARON F ROANE/Primary Examiner, Art Unit 3792